Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This final-rejection is in response to the Applicant Arguments/Remarks Made in an Amendment filed 12/30/2020.
	Claims 1, 9-11, and 16 are amended.
	Claims 1-20 remain pending.
 
Response to Arguments
	Argument 1, applicant argues on page 11 of Applicant Arguments/Remarks Made in an Amendment filed 12/30/2020 that prior art does not teach, “wherein the generated screen is maintained even if the orientation of the electronic device is changed from the landscape to the portrait orientation”.
Response to Argument 1, in light of the amendments, there is a ground for rejection based on a new combination of prior art (U.S. Patent Publication Application NO. 20130321329 “Tokutake”, and further in view of U.S. Patent Publication Application NO. 20150378520  “Chandrasekaran”), and applicants arguments regarding the previous combination are not relevant to the updated rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, 12, 16, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 20130321329 “Tokutake”, in view of U.S. Patent Publication Application NO. 20150378520  “Chandrasekaran”.
Claim 1:
Tokutake teaches an electronic device, comprising: 
a display (i.e. para. [0038], Fig. 2, Display panel 121);
a memory configured to store an application (i.e. para. [0035], The control section 110 reads a program (software) stored in a memory 150 through the control line CL, and executes the program so as to control each section of the mobile telephone terminal apparatus 100);
(i.e. para. [0045], input/output processing section 160 performs input processing and output processing of data from and to the outside through a transmission cable 300 connected to the terminal section 170) with an external electronic device (i.e. para. [0048], the mobile telephone terminal apparatus 100 and the display unit 200 are connected by a transmission cable);	and a processor (i.e. para. [0035], Fig. 1, The control section 110 reads a program (software) stored in a memory 150) configured to be operatively connected with the memory (para. [0035], Fig. 1, memory 150) and the communication interface (i.e. para. [0045], transmission cable 300), wherein the processor is configured to: 
display a first screen of the application (i.e. Fig. 3A-B, transmit video data from the mobile telephone terminal apparatus 100 to the display unit 200; para. [0071]), the first screen having a landscape layout (i.e. para. [0060], it is noted in Fig. 3A, that mobile telephone terminal apparatus 100 is in a landscape display mode), in response to the application being executed while the electronic device is in a landscape orientation (i.e. para. [0060], FIG. 3A, an image displayed on the display panel 121 of the mobile telephone terminal apparatus 100);	detect an orientation of the electronic device changing from the landscape orientation (i.e. para. [0092], FIG. 6A, as illustrated by an arrow M1, when the mobile telephone terminal apparatus 100 is changed from the laterally-long direction to the longitudinally-long direction, the display state is changed to the state illustrated in FIG. 6B)to a portrait orientation (i.e. para. [0093], FIG. 6B, the image displayed on the display panel 121 of the mobile telephone terminal apparatus 100 becomes a longitudinally-long image), 
in response to detecting the orientation of the electronic device changing from the landscape orientation to the portrait orientation (i.e. para. [0102], when the control section 110 has detected a change from the laterally-long direction to the longitudinally-long direction), display, via the display (i.e. para. [0102], the image displayed on the display panel 121 of the mobile telephone terminal apparatus 100 is changed to a control screen), a second screen of the application, the second screen having a portrait layout (i.e. para. [0093], FIG. 6B, the image displayed on the display panel 121 of the mobile telephone terminal apparatus 100 becomes a longitudinally-long image);
Communicate, via the communication interface (i.e. para. [0060], FIG. 3B is a connected state of the mobile telephone terminal apparatus 100 and the display unit 200 by the transmission cable 300), with the external electronic device (i.e. para. [0060], Fig. 3B, display unit 200).
receive a characteristic information (i.e. the mobile telephone terminal apparatus 100… obtains data indicating a display ability of the display unit 200 (a display size, a number of display pixels, a frame frequency, etc.); para. [0048]) of the external electronic device (i.e. Fig. 1, Display unit 200) via the communication interface (i.e. Fig. 1, transmission cable 300);	   generate a screen (i.e. Fig. 3B, in which the display panel 211 of the display unit 200 displays an enlarged status bar 901, an enlarged search-character input place 902, and an enlarged news display place 903 are displayed; para. [0067]) of the application being executed (i.e. Fig. 3A-B, transmit video data from the mobile telephone terminal apparatus 100 to the display unit 200; para. [0071]), to be displayed via the external electronic device (i.e. Fig. 3A-B, display unit 200; para. [0058]), based on the characteristic information (i.e. the mobile telephone terminal apparatus 100, obtains data indicating a display ability of the display unit 200 (a display size, a number of display pixels, a frame frequency, etc.)… the terminal section 170 of the mobile telephone terminal apparatus 100 outputs video data in a format conforming to the obtained display ability; para. [0048]), (i.e. transmit video data from the mobile telephone terminal apparatus 100 to the display unit 200; para. [0072]) to the external electronic device (i.e. display unit 200; para. [0072]).  
 While Tokutake teaches displaying application screens on external devices, Tokutake does not teach 
wherein the generated screen is unchanged even if the orientation of the electronic device is changed from the landscape orientation to the portrait orientation.
However, Chandrasekaran teaches 
wherein the generated screen (i.e. para. [0037], Fig. 5A, content on mobile device 120 that he/she wished to show on external display 520) is unchanged (i.e. para. [0037], Fig. 5B, button "530" that may be displayed on mobile device 120 when in a particular orientation (such as orientation 502), which, when tapped/selected, may cause the content (e.g., video, music, or other media) to " lock" in the external display 520 such that the content may continue to be displayed…until additional input is received from the user on mobile device 120 (e.g., pressing softkey or button 530 again ) even if the orientation of the electronic device (i.e. para. [0037], Fig. 5A, mobile device 120) is changed from the landscape orientation to the portrait orientation (para. [0037], With the content " locked" to displaying/playing on external display 520 upon selection of button 530, the user may rotate mobile device 120 back to orientation 501 to locate another video or media content to display on external display 520).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the generated screen is unchanged even if the orientation of the electronic device is changed from the landscape orientation to the portrait orientation, to Tokutake’s generation of an image for display to an external device with having a generated display remain unchanged as the device is changes orientation as taught by Chandrasekaran. One would have been motivated to combine Chandrasekaran with Tokutake, and would have had a reasonable expectation of success as the combination would assist the user in a case where they wished to rotate mobile device back to another orientation to locate another video or media content to display on external display (Chandrasekaran, para. [0004]).

Claim 3:
Tokutake and Chandrasekaran teach the electronic device of claim 1.
Tokutake further teaches wherein the characteristic information of the external electronic device comprises at least one of 
a size of a display included in the external electronic device, resolution of the display, a display direction of the display, an input processing mode of the display, or location information of the external electronic device (i.e. the mobile telephone terminal apparatus 100, obtains data indicating a display ability of the display unit 200 (a display size, a number of display pixels, a frame frequency, etc.)… the terminal section 170 of the mobile telephone terminal apparatus 100 outputs video data in a format conforming to the obtained display ability; para. [0048]).  

Claim 11: 
Claim 11 is the method claim for claim 1 and is rejected for similar reasons. 

Claim 12:
Claim 12 is the method claim of claim 3 and is rejected for similar reasons.

Claim 16:
Claim 16 is the non-transitory computer readable medium claim of claim 1 and is rejected for similar reasons.

Claim 17:
Claim 17 is the non-transitory computer readable medium of claim of claim 3 and is rejected for similar reasons.

Claims 2, 4-10, 13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 20130321329 “Tokutake”, in view of U.S. Patent Publication Application NO. 20150378520 “Chandrasekaran”, as applied to claims 1, 11, and 16 above, and further in view of U.S. Patent Publication Application NO. 20130162502 “Lee”.
Claim 2:
Tokutake and Chandrasekaran teach the electronic device of claim 1.
Tokutake and Chandrasekaran do not explicitly teach wherein the application includes a plurality of resources that comprise at least one of a plurality of images that vary in at least one of size and resolution and layout information of the plurality of images.  
However, Lee further teaches wherein the application (i.e. applications running in the user equipment; para. [0018]) includes a plurality of resources that comprise at least one of a plurality of images that vary in at least one of size (i.e. a display size of each application window; para. [0018]) and resolution and layout information (i.e. control menus and icons for controlling an overall graphic user interface of the multiscreen display mode and each application window, arrangement and sizes of the control menus and icons; para. [0018]) of the plurality of images (i.e. an overall graphic user interface; para. [0018]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the application includes a plurality of resources that comprise at least one of a plurality of images that vary in at least one of size and resolution and layout information of the plurality of images, to 

Claim 4:
Tokutake and Chandrasekaran teach the electronic device of claim 1.
Tokutake and Chandrasekaran teach do not explicitly teach 
wherein the processor is configured to store the characteristic information of the external electronic device in the memory.  
However, Lee teaches 
wherein the processor is configured to store the characteristic information of the external electronic device in the memory (i.e. user equipment 100 may store, in internal memory 150, display unit information of candidate external devices that might be connected to user equipment 100; para. [0128]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the processor is configured to store the characteristic information of the external electronic device in the memory, to Tokutake-Chandrasekaran’s generation of an image for display to an external device with wherein the processor is configured to store the characteristic information of the external electronic device in the memory as taught by Lee. One would have been 

Claim 5:
 Tokutake, Chandrasekaran, and Lee teach the electronic device of claim 4.
Tokutake further teaches wherein the processor is further configured to: if the characteristic information of the external electronic device is not stored in the memory (i.e. at step S8020, display device information of external device may be obtained; para. [0128]), receive the characteristic information of the external electronic device from the external electronic device via the communication interface (i.e. user equipment 100 may request display unit information to external device 200 and obtain the display unit information from external device 200; para. [0128]);	 and if the characteristic information (i.e. unit information; para. [0128]) of the external electronic device (i.e. of candidate external devices; para. [0128]) is stored in the memory (i.e. Alternatively, user equipment 100 may identify a display unit type of external device 200 and retrieve related display unit information from internal memory 150), use the characteristic information of the external electronic device (i.e. based on the device ID, user equipment 100 may obtain the display unit information of display unit 260 of external device 200 from the stored display unit information; para. [0128]).  
 
Claim 6:

Tokutake and Chandrasekaran do not explicitly teach
wherein the processor is further configured to receive the characteristic information of the external electronic device from another external electronic device connected with the external electronic device.  
However, Lee further teaches 
wherein the processor is further configured to receive the characteristic information of the external electronic device (i.e. external device; para. [0090]) from another external electronic device connected (i.e. docking device; para. [0090]) with the external electronic device (i.e. When a docking device is already coupled to user equipment 100 as a hub device and another external device is coupled to such a hub device, the docking device may detect such connection to the external device in the same manner described above; para. [0090]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add receive the characteristic information of the external electronic device from another external electronic device, to Tokutake-Chandrasekaran’s generation of an image for display to an external device with receive the characteristic information of the external electronic device from another external electronic device as taught by Lee. One would have been motivated to combine Lee with Tokutake-Chandrasekaran, and would have had a reasonable expectation of success as the combination would maximize the benefit of using the larger display area of the coupled external device (Lee, para. [0006]).

Claim 7:
Tokutake and Chandrasekaran teach the electronic device of claim 1.
Tokutake and Chandrasekaran do not explicitly teach wherein the processor is further configured to: 
if the application supports a designated display direction, select at least one of a plurality of resources included in the application based on the characteristic information of the external electronic device and the designated display direction.  
 Lee further teaches 
if the application supports a designated display direction (i.e. the display setting may include a screen size, a screen resolution, a display direction; para. [0059]), select at least one of a plurality of resources included in the application based on the characteristic information of the external electronic device and the designated display direction (i.e. video processing unit 140 may, reconfigure image data based on a display setting of external device 200 and generate a signal based on the reconfigured image data in response to controller 180; para. [0059]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add selecting at least one of a plurality of resources included in the application based on the characteristic information of the external electronic device and the designated display direction, to Tokutake-Chandrasekaran’s generation of an image for display to an external device with receiving a designated display direction as taught by Lee. One would have been motivated to combine Lee with Tokutake-Chandrasekaran, and would have had a 

Claim 8:
Tokutake and Chandrasekaran teach the electronic device of claim 1.
Tokutake and Chandrasekaran teach the do not explicitly teach wherein the memory stores a plurality of applications including a plurality of resources, and wherein the processor is further configured to: 
generate the screen configured with a multi-window format using a at least one of the plurality of resources selected from each of the plurality of applications based on the characteristic information of the external electronic device;	 and transmit data corresponding to the screen to the external electronic device.  
However, Lee teaches 
wherein the memory stores a plurality of applications (i.e. applications running in a multitasking mode of the user equipment; para. [0013]) including a plurality of resources (i.e. image data in a multiscreen mode display setting associated with applications; para. [0013]), and wherein the processor is further configured to: generate (i.e. creating image data; para. [0013]) the screen configured with a multi-window format (i.e. multiscreen mode display; para. [0013]) using at least one of the plurality of resources selected from each of the plurality of applications (i.e. image data in a multiscreen mode display setting associated with applications; para. [0013]) based on the characteristic information of the external electronic device (i.e. creating image data in a multiscreen mode display setting associated with applications running in a multitasking mode of the user equipment and information on the coupled external device; para. [0013]);	 and transmit data corresponding to the screen to the external electronic device (i.e. controlling the external device to display the transmitted image data in a multiscreen display mode; para. [0013]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add generate the screen configured with a multi-window format using a at least one of the plurality of resources selected from each of the plurality of applications based on the characteristic information of the external electronic device, to Tokutake-Chandrasekaran’s generation of an image for display to an external device with executing  multiscreen mode associated with applications as taught by Lee. One would have been motivated to combine Lee with Tokutake-Chandrasekaran, and would have had a reasonable expectation of success as the combination would maximize the benefit of using the larger display area of the coupled external device (Lee, para. [0006]).

Claim 9:
Tokutake and Chandrasekaran teach the electronic device of claim 1.
Tokutake and Chandrasekaran do not explicitly teach 
wherein the memory stores a plurality of applications including a plurality of resources, and wherein the processor is further configured to: 
generate a plurality of screens using at least one of the plurality of resources selected from each of the plurality of applications based on the characteristic 
However, Lee teaches 
wherein the memory stores a plurality of applications (i.e. applications running in a multitasking mode of the user equipment; para. [0013]) including a plurality of resources (i.e. image data in a multiscreen mode display setting associated with applications; para. [0013]), and wherein the processor is further configured to: generate a plurality of screens (i.e. creating multiscreen image data; para. [0016]) using at least one of the plurality of resources selected from each of the plurality of applications (i.e. a number of applications running in a multitasking mode of the user equipment; para. [0017]) based on the characteristic information of the external electronic device (i.e. setting a host-device connection display setting based on information on a display unit of the coupled external device; para. [0016]), the plurality of screens being included in the screen configured with a multi-window format (i.e. multiscreen mode display; para. [0016]);	 and transmit data corresponding to the plurality of screens to the external electronic device (i.e. controlling the coupled external device to display the transmitted multiscreen image data in a dual screen display mode based on the associated multiscreen mode display setting; para. [0016]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add generating a plurality of screens 

Claim 10:
Tokutake and Chandrasekaran teach the electronic device of claim 1.
Tokutake and Chandrasekaran do not explicitly teach
wherein the memory stores a plurality of applications including a plurality of resources, and wherein the processor is further configured to: if at least one of the plurality of applications is being executed in a background state, generate a plurality of screens using at least one of the plurality of resources selected from each of the applications based on the characteristic information of the external electronic device;	 and transmit data corresponding to the plurality of screens to the external electronic device.  
However, Lee teaches 
wherein the memory stores a plurality of applications (i.e. applications running in a multitasking mode of the user equipment; para. [0013]) including a plurality of resources (i.e. image data in a multiscreen mode display setting associated with applications; para. [0013]), and wherein the processor is further configured to: if at least one of the plurality of applications is being executed in a background state (i.e. the application interrupted to create image data may be running in a background mode; para. [0022]), 
generate a plurality of screens using at least one of the plurality of resources selected from each of the applications (i.e. resuming one of applications running in a background mode to create image data; para. [0024]) based on the characteristic information of the external electronic device (i.e. controlling the external device to display the transmitted multiscreen image data based on the newly obtained multiscreen mode display setting; para; [0023];	 and transmit data corresponding to the plurality of screens to the external electronic device (i.e. transmitting the created multiscreen image data to the coupled external device; para. [0024]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add generating a plurality of screens using at least one of the plurality of resources selected from each of the applications based on the characteristic information of the external electronic device, to Tokutake-Chandrasekaran’s generation of an image for display to an external device with executing a multiscreen mode associated with applications as taught by Lee. One would have been motivated to combine Lee with Tokutake-Chandrasekaran, and would have had a reasonable expectation of success, as the combination would maximize the benefit of using the larger display area of the coupled external device (Lee, para. [0006]).

Claim 13:
Claim 13 is the method claim of claim 4 and is rejected for similar reasons.

Claim 14:
Claim 14 is the method claim of claim 5 and is rejected for similar reasons.
 
Claim 15:
Claim 15 is the method claim of claim 6 and is rejected for similar reasons.

Claim 18:
Claim 18 is the non-transitory computer readable medium of claim of claim 4 and is rejected for similar reasons.

Claim 19:
Claim 19 is the non-transitory computer readable medium of claim of claim 5 and is rejected for similar reasons.

Claim 20:
 Claim 20 is the non-transitory computer readable medium of claim of claim 6 and is rejected for similar reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171